DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagerwall et al (Tetrahedron Letters, 56(43), pp 5950-5953, 2015 – NPL citation CC from applicant’s IDS filed 3/16/20).
	Lagerwall disclose the methods of making FUDR which anticipate the instant methods. See scheme in Table 1:

    PNG
    media_image1.png
    315
    589
    media_image1.png
    Greyscale
. This method produced an anomeric ratio of 85:15 β:α which is seen to be substantially diastereoisomerically pure and TMSOTf is a sulfonic acid. Likewise, the method is taught to use 1,2-dichloroethane as the solvent (see scheme 1B and paragraph bridging columns 1 and 2 on page 5951).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-29, 32-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lagerwall et al (Tetrahedron Letters, 56(43), pp 5950-5953, 2015 – NPL citation CC from applicant’s IDS filed 3/16/20).
The claims of the instant application are drawn to methods of making FUDR by reacting Ia with IIa in the presence of an acid to provide compound IIIa wherein the step is carried out at a temperature range from 9-15°C.
Lagerwall teach methods of making FUDR with the same reactants/solvents/acids as claimed herein, but the temperatures used therein were 0° or 30°C (see entries 2 and 3 of table 1). 
. 

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lagerwall et al (Tetrahedron Letters, 56(43), pp 5950-5953, 2015 – NPL citation CC from applicant’s IDS filed 3/16/20) as applied to claims 20-29, 32-33, and 36 above, and further in view of US 8,933,053.
The claims of the instant application are drawn to methods of making FUDR by reacting Ia with IIa in the presence of an acid to provide compound IIIa wherein the step is carried out at a temperature range from 9-15°C. The claims are also drawn to subsequently converting FUDR to NUC-3373 by reacting Iva with Va in the presence of a base to provide NUC-3373.
Lagerwall teach methods of making FUDR with the same reactants/solvents/acids as claimed herein, but the temperatures used therein were 0° or 30°C (see entries 2 and 3 of table 1). The modification of the claimed temperatures are as set forth above. What is not taught is to then convert FUDR to NUC-3373.
‘053 teaches methods of converting FUDR to NUC-3373 in the presence of a base (see scheme 3).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to convert the product of Lagerwall, FUDR, to NUC-3373 since ‘053 teaches that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623